Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                  PageID.7102       Page 1 of 25



                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


  HENRY HILL, et al.,

                Plaintiffs,                                   Case No. 10-14568

  vs.                                                         HON. MARK A. GOLDSMITH

  GRETCHEN WHITMER, et al.,

              Defendants.
  __________________________________/

                             OPINION & ORDER
            DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                     WITH RESPECT TO COUNT VI (Dkt. 292)

         The Supreme Court has held that statutorily mandated sentences of life without parole for

  juvenile offenders are unconstitutional. Montgomery v. Louisiana, – U.S. – , 136 S. Ct. 718, 736

  (2016); Miller v. Alabama, 567 U.S. 460, 470 (2012). A sentencing scheme must instead permit

  courts to consider the hallmark features of youth when sentencing juveniles. Miller, 567 U.S. at

  477. Moreover, all but the most incorrigible juvenile offenders are entitled to “some meaningful

  opportunity to obtain release based on demonstrated maturity and rehabilitation.” Id. at 479

  (quoting Graham v. Florida, 560 U.S. 48, 75 (2010)); Montgomery, 136 U.S. at 736.

         In this class action, the named Plaintiffs and class members are juvenile homicide offenders

  who, prior to the Supreme Court’s decisions, were sentenced to mandatory life without parole.

  Now, in light of Montgomery and Miller, they are being resentenced and will, in all likelihood,

  have the opportunity to appear before the Michigan Parole Board. In Count VI, Plaintiffs claim

  that they are being deprived of a meaningful opportunity to obtain release because of policies

  denying them access to certain rehabilitative programs. Defendants have filed a second motion
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                    PageID.7103       Page 2 of 25



  for summary judgment with respect to Count VI (Dkt. 292).1 They argue that summary judgment

  is warranted on the grounds that class members are not prevented from accessing rehabilitative

  programming and that, in any event, unfulfilled programming recommendations have not deterred

  class members from obtaining parole.

         As more fully described below, the Court denies Defendants’ second motion for summary

  judgment.    All but the most irredeemable juvenile offenders are entitled to a meaningful

  opportunity to obtain release based on their demonstrated maturity and rehabilitation. Access to

  the very programming that enables juvenile offenders to make such a showing of rehabilitation—

  and that can play a significant role in parole hearings—is an important component of a meaningful

  opportunity. Here, the evidence demonstrates that class members are being denied timely access

  to programming and that noncompletion of programming has served as a basis for denying or

  deferring parole for some class members. The fact that some class members are thereafter provided

  a later opportunity to obtain parole is of no moment, as states must ensure that all opportunities to

  obtain release are meaningful.2

                                         I.   BACKGROUND

         In response to the Supreme Court’s decisions in Miller and Montgomery, the Michigan

  state legislature amended its statutory scheme that previously excluded juvenile offenders

  convicted of first-degree murder from the jurisdiction of the Michigan Parole Board. See Mich.

  Comp. Laws §§ 750.316, 791.234(6)(a). The amended statute mandates resentencing for all




  1
   Defendants are Gretchen Whitmer, Governor of the State of Michigan; Dana Nessel, Attorney
  General of the State of Michigan; Heidi E. Washington, Director of the Michigan Department of
  Corrections (“MDOC”); and Michael Eagen, Chair of the Michigan Parole Board.
  2
   Because oral argument will not assist in the decisional process, the motion will be decided based
  on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2); Fed. R. Civ. P. 78(b).
                                                   2
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7104       Page 3 of 25



  juveniles who were convicted of first-degree homicide offenses before Miller and who received

  mandatory life-without-parole sentences. Mich. Comp. Laws § 769.25a. The statute requires these

  individuals to be resentenced either to life without parole or to a term of years. Id. § 769.25a(2).

  Prosecutors seeking imposition of a life-without-parole sentence must file a motion specifying the

  grounds for imposing such a punishment, id. § 769.25a(4)(b), and the sentencing court must hold

  a hearing on the motion to consider the factors set forth in Miller and other relevant criteria such

  as the individual’s institutional record, id. § 769.25(6).

         At the time the present motion was filed, 178 class members had been resentenced out of

  a total class of 373 individuals. Parole Grid, Ex. C to Defs. Mot. (Dkt. 292-4). The vast majority

  of these class members were resentenced to a term of years. See id.3 Upon being resentenced to

  a term of years, class members become subject to the parole board’s jurisdiction and are assigned

  an earliest release date (“ERD”). Eagen Dep., Ex. A to Defs. Mot., at 17 (Dkt. 292-2) (“The [class

  members] we have jurisdiction of are the resentenced ones. We don’t have jurisdiction over the

  ones that have not been resentenced.”). Some resentenced class members have been immediately

  eligible for parole consideration based on their ERDs, while others have not yet reached their

  ERDs. See Parole Grid. All class members who have reached their ERDs have had parole

  hearings. Id.

         In Count VI of the second amended complaint (“SAC”), Plaintiffs contend that Defendants

  have deprived them of a meaningful opportunity to obtain release in violation of the Eighth and

  Fourteenth Amendments by failing to provide “programming, education, training, and




  3
   Although the parole grid is not completely unambiguous, it appears that only eight class members
  have been resentenced to life without parole. Parole Grid. An additional eight resentenced class
  members appear to be serving life sentences, but the parole grid indicates that seven of them will
  become eligible for parole on a future date and that one of them will require commutation. Id.
                                                     3
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7105      Page 4 of 25



  rehabilitation opportunities necessary for Plaintiffs to demonstrate their suitability for release”

  during resentencing and parole board hearings. SAC ¶¶ 224, 226 (Dkt. 130).4 Specifically at issue

  is the allegation that class members who are awaiting resentencing are being denied access to

  “core” programming. See Hill v. Whitmer, No. 10-14568, 2019 WL 3067977, at *2 (E.D. Mich.

  July 12, 2019). Core programming for inmates consists of thirteen rehabilitative programs and is

  recommended for individuals meeting certain criteria upon entry into a prison. Id. MDOC policies

  provide that priority for enrollment in core programming is given to prisoners in closest proximity

  to their ERD. Id. Prisoners serving life sentences do not have ERDs, and, therefore, are generally

  not placed in core programs. Id.

         On July 12, 2019, the Court entered an opinion and order (the “July 12 Opinion”) granting

  in part and denying in part Defendants’ first motion for summary judgment with respect to Count

  VI. Id. at *8. In its opinion, the Court held that Defendants were entitled to summary judgment

  on Count VI to the extent that Plaintiffs alleged that the denial of access to core programming

  deprives them of a meaningful opportunity to obtain release at the resentencing stage. Id. at *5.

  The Court concluded that Plaintiffs had failed to proffer any evidence supporting their theory that

  judges take completion of core programming into account as part of the resentencing decision. Id.

  at *4-5. In fact, there was no evidence from any of the 139 resentencing hearings that had occurred

  as of the date of the July 12 Opinion that core programming played any role in those resentencing

  decisions. Id.




  4
    At the time Defendants filed the present motion, Count VI was the sole remaining claim. The
  SAC has since been superseded by the fourth amended complaint, which asserts a new procedural
  due process claim challenging the allegedly unreasonable delays in class members’ resentencing
  hearings. See Fourth Am. Compl. at 75 (Dkt. 316). However, because Count VI remains the same
  in both versions of the complaint, references will be made to the SAC.
                                                  4
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                     PageID.7106       Page 5 of 25



         But the Court also held that lingering factual uncertainties precluded summary judgment

  as to whether a denial of access to core programming results in deprivation of a meaningful

  opportunity to obtain release at the parole hearing stage. Id. at *7. Specifically, the Court noted

  that it was unclear how Defendants’ policy has impacted parole decisions for class members who

  were granted parole and for class members who were denied parole. Id. at *6 n.5, 7.

         In their second motion for summary judgment, Defendants provide additional argument

  and evidence addressing the concerns identified in the Court’s July 12 Opinion. Specifically,

  Defendants contend that MDOC’s policies do not exclude class members from accessing core

  programming. Additionally, Defendants claim to proffer evidence demonstrating that unfulfilled

  programming recommendations have not prevented class members from obtaining parole. For the

  reasons discussed below, the Court finds these arguments unpersuasive and concludes that it

  cannot find, as a matter of law, that Defendants’ denial of access to core programming does not

  deprive class members of a meaningful opportunity to obtain release.

                                   II.   STANDARD OF REVIEW

         A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

  “if the movant shows that there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

  exists when there are “disputes over facts that might affect the outcome of the suit under the

  governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

  viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

  to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

  could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

  trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).



                                                    5
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                    PageID.7107       Page 6 of 25



         Once the movant satisfies its initial burden of demonstrating the absence of any genuine

  issue of material fact, the burden shifts to the nonmoving party to set forth specific facts showing

  a triable issue of material fact. Scott, 550 U.S. at 380; Celotex Corp. v. Catrett, 477 U.S. 317, 323

  (1986). The nonmoving party “must do more than simply show that there is some metaphysical

  doubt as to the material facts,” Scott, 550 U.S. at 380 (quoting Matsushita, 475 U.S. at 586), as the

  “mere existence of some alleged factual dispute between the parties will not defeat an otherwise

  properly supported motion for summary judgment,” id. (quoting Anderson, 477 U.S. at 247-248)

  (emphasis in original); see also Babcock & Wilcox Co. v. Cormetech, Inc., 848 F.3d 754, 758 (6th

  Cir. 2017) (“A mere scintilla of evidence or some metaphysical doubt as to a material fact is

  insufficient to forestall summary judgment.”).

                                          III.     ANALYSIS

          In their motion, Defendants offer two central arguments in support of their position that

  MDOC’s core programming policies do not deprive class members of a meaningful opportunity

  to obtain release. First, Defendants contend that class members are not excluded from participating

  in core programming under MDOC’s policies. Defs. Reply at 4-5 (Dkt. 295). Second, Defendants

  maintain that unfulfilled core programming recommendations have not prevented class members

  from obtaining parole. Defs. Mot. at 4-12.

          In addressing these arguments, the Court first examines the underpinnings and scope of

  juvenile offenders’ right to a meaningful opportunity to obtain release and concludes that access

  to rehabilitative programming is an important element of that right. Next, the Court considers the

  evidence regarding class members’ access to core programming and the role programming has

  played in class members’ parole decisions. Contrary to Defendants’ arguments, the evidence

  demonstrates that MDOC’s programming policies deny class members timely access to



                                                    6
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7108       Page 7 of 25



  programming, and that programming has served as a basis for denying or deferring parole for some

  class members. Moreover, the fact that class members are provided multiple opportunities to

  obtain parole is immaterial, as states must ensure that all opportunities to obtain release are

  meaningful.

      A. Meaningful Opportunity to Obtain Release

          The Supreme Court held in Graham that sentences of life without parole for juveniles

  convicted of nonhomicide offenses are unconstitutional. 560 U.S. at 74. Acknowledging that

  juveniles are particularly receptive to rehabilitation, the Court noted that policies denying access

  to rehabilitative services to juveniles serving life sentences render “the disproportionality of the

  sentence all the more evident.” Id. Accordingly, the Court found that while a state need not

  guarantee eventual freedom to juveniles convicted of nonhomicide offenses, it must provide them

  “some meaningful opportunity to obtain release based on demonstrated maturity and

  rehabilitation.” Id. at 75.

          The Supreme Court extended Graham’s reasoning to “any life-without-parole sentence

  imposed on a juvenile,” when it held in Miller that statutorily mandated life-without-parole

  sentences for juvenile homicide offenders are unconstitutional. 567 U.S. at 472. Although Miller

  did not categorically bar sentencing juvenile homicide offenders to life without parole, the

  Supreme Court held that the occasions for imposing this harsh penalty would be rare. Id. In

  Montgomery, the Supreme Court made the Miller holding retroactive, and reaffirmed that

  sentences of life without parole—while not foreclosed for juvenile homicide offenders—are to be

  reserved only for those “rarest of children, those whose crimes reflect irreparable corruption.” 136

  S. Ct. at 734. Thus, while those juveniles who have demonstrated an inability to reform will

  continue to serve life sentences, “[t]he opportunity for release will be afforded to those who



                                                   7
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7109      Page 8 of 25



  demonstrate the truth of Miller’s central intuition—that children who commit even heinous crimes

  are capable of change.” Id. at 736.

         Read together, Graham, Miller, and Montgomery stand for the proposition that, except for

  those rare instances where sentences of life without parole are appropriate, juvenile homicide

  offenders are entitled to a meaningful opportunity for release based on demonstrated maturity and

  rehabilitation. Other courts have similarly concluded that the right to a meaningful opportunity to

  obtain release extends to all but the most incorrigible juvenile homicide offenders. See, e.g.,

  Brown v. Precythe, No. 17-04082, 2018 WL 4956519, at *6-7 (W.D. Mo. Oct. 12, 2018) (holding

  that juvenile homicide offenders were entitled to a meaningful opportunity for release); Md.

  Restorative Justice Initiative v. Hogan, No. ELH-16-1021, 2017 WL 467731, at *21 (D. Md. Feb.

  3, 2017) (noting the “promise in Graham and Montgomery that a meaningful opportunity for

  release extends to all juvenile offenders, except for those whose crimes reflect permanent

  incorrigibility” (internal marks omitted)).5

         Additionally, because the holdings in Graham and Miller were limited to juvenile

  offenders, the entitlement to a meaningful opportunity for release is unique to juveniles and does

  not extend to adult offenders. See Miller, 567 U.S. at 479; Graham, 560 U.S. at 74-75. Indeed,

  Defendant Eagen acknowledged during his deposition that class members are entitled to a

  meaningful opportunity to obtain parole, a different standard than that which applies to adult

  offenders. Eagen Dep. at 212. This distinction is premised on the diminished moral culpability of

  juveniles—based on their lack of maturity, underdeveloped sense of responsibility, and



  5
    Defendants advanced this very position on appeal before the Sixth Circuit. Br. for Defs.-
  Appellees at 41, Hill v. Snyder, Sixth Circuit Case No. 17-1252 (Dkt. 24) (“And, while the state
  is not required to guarantee eventual freedom, in those cases for which a life without parole
  sentence is not appropriate it must provide some meaningful opportunity for release based on
  demonstrated maturity and rehabilitation.”). Thus, there is no dispute regarding this issue.
                                                  8
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                    PageID.7110       Page 9 of 25



  susceptibility to negative influence and outside pressures, as compared with adults. Graham, 560

  U.S. at 68. Moreover, it has been recognized that juvenile offenders have greater prospects for

  reform and rehabilitation. Id. at 74; Miller, 567 U.S. at 471.

         As juvenile homicide offenders, class members in the present action are entitled to a

  meaningful opportunity to obtain release, unless they are determined upon resentencing to be so

  incapable of reform that a sentence of life without parole is warranted. Thus, there is no doubt that

  those class members who have been resentenced to a term of years are entitled to a meaningful

  opportunity to obtain release. For those 195 class members still awaiting resentencing, it is

  uncertain whether they will be resentenced to life without parole or to a term of years. However,

  because the Supreme Court has repeatedly emphasized that life-without-parole sentences are

  appropriate only in the rarest of juvenile cases, it may be compellingly inferred that the

  overwhelming majority of class members will be resentenced to a term of years and, consequently,

  are entitled to a meaningful opportunity for release.

         What is the scope of this right in the context of rehabilitative programming? There is

  limited authority examining the issue in the context of juvenile offenders’ access to rehabilitative

  programming. Two courts have addressed juvenile offenders’ claims alleging deprivation of the

  right to a meaningful opportunity to obtain release based on their exclusion from rehabilitative

  programming. In Greiman v. Hodges, 79 F. Supp. 3d 933, 935 (S.D. Iowa 2015), the plaintiff was

  a juvenile offender resentenced to life with the possibility of parole. A prison policy allegedly

  required the plaintiff to complete a sex offender program before he could be released on parole;

  however, because the plaintiff did not have a defined discharge date due to his life sentence, he

  was ineligible for the program—prompting his suit that the policy violated the Eighth Amendment.

  Id. at 936. In denying the defendants’ motion to dismiss this claim, the court found that because



                                                   9
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                     PageID.7111       Page 10 of 25



  the department of corrections and parole board “require sex offender treatment as a condition of

  parole eligibility, Plaintiff is, in effect, denied not just of a meaningful opportunity for parole; he

  is denied any opportunity for parole.” Id. at 944 (emphasis in original).

          In Bonilla v. Iowa Board of Parole, 930 N.W.2d 751, 760 (Iowa 2019), the Supreme Court

  of Iowa considered a petition for judicial review of a ruling by the parole board, in which the

  petitioner advanced procedural challenges to certain aspects of the parole process. One of these

  challenges involved the petitioner’s claim that the parole board deprived him of a meaningful

  opportunity to obtain release insofar as he was denied access to rehabilitative programming

  recommended by the board. Id. at 785.6 Specifically, the petitioner alleged that he could not be

  considered seriously for parole until he completed the programming, but that he could not gain

  access to the program until he was being seriously considered for parole. Id. at 785. In evaluating

  this claim, the court stated:

          If the state, through the Board, wishes to condition release upon successful
          completion of certain programing such as [sex offender programming], the
          department of corrections cannot unreasonably withhold such programming from a
          juvenile offender. Otherwise, the state could effectively deprive a juvenile offender
          of a meaningful opportunity to show maturity and rehabilitation by establishing
          release criteria that the state prevents the juvenile offender from meeting. The
          department of corrections does not have a pocket veto over the release of a juvenile
          offender through the withholding of services required by the Board for the release
          of a juvenile offender.

  Id. at 786. The court affirmed the district court’s dismissal of the claim on the merits, recognizing

  that the parole board had only limited authority over the department of corrections. Id. However,

  the court further stated that juvenile offenders may file claims against the department of corrections

  if it fails to act reasonably regarding programming. Id. Thus, where a favorable parole decision



  6
   Although the court held that the petitioner failed to preserve his as-applied challenges to the
  parole process, it appears to have construed this claim as a facial challenge. Id. at 766, 785-786.


                                                    10
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                  PageID.7112      Page 11 of 25



  is conditioned on completion of programming, a state is constitutionally obligated to provide the

  juvenile offender access to such programming. See id.

         Greiman and Bonilla both underscore the significant role programming plays in parole

  decisions and, consequently, the impact access to programming can have on a juvenile offender’s

  meaningful opportunity to obtain release. This impact was confirmed in a thorough study of the

  California parole system, which found that noncompletion of rehabilitative programming

  frequently served as a basis for denying parole, even where the parole board expressly recognized

  that the juveniles were ineligible for these programs.7

         Accordingly, access to the very programming that enables juvenile offenders to

  demonstrate their rehabilitation can be a fundamental component of a meaningful opportunity to

  obtain release. Therefore, in evaluating whether class members in the present case are being

  denied a meaningful opportunity to obtain release, the Court must examine (i) whether class

  members are denied access to core programming, and (ii) the evidence submitted regarding the

  role core programming plays in the Michigan Parole Board’s decisions.

      B. Class Members’ Access to Programming

          Turning next to the question of class members’ access to programming, Defendants

  dispute Plaintiffs’ allegation that MDOC has a policy of excluding prisoners serving life sentences

  from core programming. Defs. Reply at 4-5. According to Defendants, none of MDOC’s Policy

  Directives (“PDs”) expressly excludes prisoners serving life sentences from participating in core


  7
     See Beth Caldwell, Creating Meaningful Opportunities for Release: Graham, Miller, and
  California’s Youth Offender Parole Hearings, 40 N.Y.U. Rev. L. & Soc. Change 245, 248 (2016).
  The study examined the transcripts of parole proceedings for juvenile offenders. Id. at 299-289.
  Based on its findings, the study concluded that “[o]ffering opportunities for young offenders to
  rehabilitate while they are in prison is fundamental to providing a meaningful opportunity for
  release,” as it would be impossible for them to demonstrate rehabilitation to the parole board
  without such access. Id. at 286.

                                                  11
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                     PageID.7113          Page 12 of 25



  programming.8       Rather, PD 05.01.100 provides that “[p]risoner placement into these Core

  programs shall be prioritized by [ERD],” while MDOC Operating Procedure 05.01.100

  specifically provides that “[p]risoners serving a term of life can receive program recommendations

  but will not be enrolled in . . . [core] program enrollment unless approved by the Program

  Development Unit, OSAS, or MHS,” Operating Procedure 5.01.100, Ex. F to Defs. Reply (Dkt.

  295-7). Thus, Defendants maintain, these policies specifically set forth an avenue for prisoners

  serving life sentences to participate in core programming. Defs. Reply at 5.

            Defendants’ argument is unconvincing. Perhaps none of MDOC’s policies expressly

  prohibits prisoners serving life sentences from participating in core programming. But Defendants

  prioritize prisoners with the earliest ERDs for placement of programming, while declining to

  assign ERDs to prisoners serving life sentences. In combination, these practices have the effect of

  denying timely access to programming to class members awaiting resentencing.

            As noted in the July 12 Opinion, the evidence demonstrates that class members “who have

  yet to be resentenced are denied ‘core’ rehabilitative programming.” Hill, 2019 WL 3067977, at

  *2. For example, in response to a programming inquiry from one class member approaching his

  resentencing date, an MDOC official stated, “You are currently a lifer and are unable to participate

  in these programs.” McNeal Dep., Ex. 5 to Pls. Resp., at 63 (Dkt. 274-5). Likewise, MDOC

  official Kyle Kaminski acknowledged that because core programming is made available to

  prisoners based on proximity to their ERDs, “lifers were not at the top of the list to go to

  programming.” Kaminski Dep., Ex. D to Defs. Mot. for Summ. J., at 41 (Dkt. 267-1).9




  8
   See https://www.michigan.gov/corrections/0,4551,7-119-1441_44369---,00.html (last visited
  May 5, 2020).
  9
      This exhibit does not appear on the docket, as it was filed in the traditional manner.
                                                    12
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7114       Page 13 of 25



          Although class members may eventually gain access to core programming after they have

  been resentenced and receive ERDs, this access may not be timely for those individuals whose

  parole hearings take place shortly after resentencing. Indeed, as acknowledged by Defendants,

  those individuals may be unable to complete core programming in advance of parole hearings. See

  Defs. Mot. at 15-16.      Therefore, they would be deprived of a meaningful opportunity to

  demonstrate their maturity and rehabilitation. Defendants’ argument that all prisoners ultimately

  have the ability to receive programming with appropriate approvals does not address the priority

  barrier that Defendants have erected.

     C. The Role of Programming in Parole Decisions

         Next, the Court turns to the issue of whether programming considerations play a role in

  parole decisions. Defendants argue that class members are not being deprived of a meaningful

  opportunity to obtain release because unsatisfied core programming recommendations have not

  served as a barrier preventing class members from obtaining parole. In support of this argument,

  Defendants present evidence (i) demonstrating that many class members have been granted parole

  despite not having satisfied programming requirements, and (ii) illustrating the circumstances

  leading to parole denials for four individual class members. Defs. Mot. at 4-12. Plaintiffs, in turn,

  highlight evidence demonstrating that programming does play a significant role in parole

  determinations. Pls. Resp. at 5-7 (Dkt. 294).

         The Court considers evidence regarding the role core programming plays in parole

  determinations generally, as well as its impact on both class members who have been granted

  parole and those who have been denied parole.




                                                   13
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7115      Page 14 of 25



         1. General Impact

         Under PD 06.05.100, satisfactory participation in programming results in the addition of

  one to two points to a prisoner’s parole guidelines score. Deposition testimony from Defendant

  Washington and MDOC official Robert Kosinski confirms that participation in core programming

  generally increases the likelihood that parole will be granted, and that programming helps

  prisoners to avoid misconduct which would weigh against their parole. Washington Dep., Ex. 4

  to Pls. Resp. to Mot. for Summ. J., at 82-83 (Dkt. 274-4); Koskinski Dep., Ex. B. to Defs. Mot., at

  52-56 (Dkt. 292-3). Washington acknowledged the importance of completing programming in

  advance of a parole hearing, as it decreases an inmate’s chances of deferral or denial. Washington

  Dep. at 82-83. And Richard Stapleton, a former MDOC administrator, stated that the parole board

  often denies release to prisoners who have not completed recommended programming. Stapleton

  Aff., Ex. 3 to Pls. Supp. Br., ¶ 22 (Dkt. 67-4).10 Defendant Eagan, however, noted that the parole

  board may, in its discretion, waive programming recommendations for long-term prisoners if that

  programming appears unnecessary. See Eagen Dep. at 107-110, 133. For example, if a prisoner

  has served ten years without a substance abuse misconduct ticket, the parole board might waive a

  recommendation for substance abuse programming. Id.

         This evidence demonstrates that, overall, programming plays a significant role in parole

  decisions. Certainly the parole board has the authority to waive programming recommendations

  as appropriate in individual cases.      Nevertheless, Washington and Stapleton confirm that




  10
     Defendants contend that Stapleton has no personal knowledge regarding the parole board’s
  current treatment of class members, as MDOC has “updated its policies” since Stapleton’s
  retirement in 2011. Defs. Reply at 5. But Defendants’ brief does not explain what updating has
  taken place or how that would undermine Stapleton’s affidavit; nor is the statement in Defendants’
  brief substantiated by any affidavit or other supporting documentation. At this stage, his affidavit
  remains unrebutted.
                                                  14
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                 PageID.7116       Page 15 of 25



  noncompletion of core programming recommendations can—and often does—negatively impact

  parole decisions.

         2. Class Members Granted Parole

         At the time Defendants filed their motion, 178 class members had been resentenced out of

  a total class of 373 individuals. Parole Grid. Of those 178 resentenced class members, 97 were

  eligible for parole. See id. Of those 97 class members eligible for parole, 93 (or 95.8%) were

  released on parole. Id. Only four class members have been denied parole following their first

  hearing. Id.

         Of the 93 class members who were granted parole, the evidence submitted does not indicate

  the total number who had core programming recommendations. But the evidence does show that

  fifteen had core programming recommendations that were designated as not completed for one of

  three reasons: (i) the program was designated “waived” by the parole board, (ii) the program was

  designated “does not meet criteria,” meaning the class member was ineligible for the program

  based on his or her life sentence, or (iii) the class members were “transferred” (meaning paroled)

  before completing the program. Relevant Paroled Class Members’ CSX-175s, Ex. U to Defs. Mot.

  (Dkt. 292-22). The parole board thus granted these class members parole despite their unfulfilled

  programming recommendations. Accordingly, for these class members, an inability to access core

  programming did not result in a bar to release.

         3. Class Members Denied Parole

         As described above, four of the 97 class members eligible for parole following resentencing

  were denied parole. Parole Grid. These four class members were Ronald Williams, Marcus

  Walker, Terrence Kelly, and Willie Servant. Id. Defendants contend that none of these four class

  members was denied parole on the basis of unfulfilled core programming requirements and that,


                                                    15
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                   PageID.7117       Page 16 of 25



  consequently, these class members were not deprived of a meaningful opportunity to obtain release

  based on a lack of access to such programming. Defs. Mot. at 6-10.

         In the Court’s view, however, this evidence demonstrates the opposite conclusion—that

  programming served, at least in part, as a basis for three of these class members’ unfavorable

  parole decisions, with Ronald Williams as the exception.

              a. Ronald Williams

         Ronald Williams was resentenced on December 2, 2016, to 25 to 60 years’ imprisonment

  for his conviction of first-degree murder. Id. Williams was considered for parole in early 2017,

  and he received a “no interest” vote on July 26, 2017.11 Williams Review Log, Ex. E to Defs. Mot.

  (Dkt. 292-6). The notice of this decision does not indicate the reasons for the no interest vote. See

  Notice of Decision, Ex. F to Defs. Mot. (Dkt. 292-7). However, as argued by Defendants, it is

  unlikely that the decision was premised on a failure to complete programming requirements, as

  Williams completed his only core programming recommendation, for substance abuse, in 1994.

  See Williams CSX-175, Ex. G to Defs. Mot. (Dkt. 292-8).

         Williams had a second parole hearing on June 27, 2019—at the time the present briefing

  was completed, Williams was still awaiting a decision. See Parole Grid.

              b. Marcus Walker

         Marcus Walker was resentenced on March 10, 2017, to 30 to 60 years’ imprisonment, and

  was immediately parole eligible. Parole Grid. Walker had a parole hearing in June 2017 as part

  of his regular review schedule and another hearing in August 2018 as a result of his resentencing.




  11
    That is, the parole board denied parole by indicating “no interest” in paroling Williams. See
  Eagen Dep. at 44.
                                                   16
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                  PageID.7118       Page 17 of 25



  Walker Review Log, Ex. I to Defs. Mot. (Dkt. 292-10). After each review, Walker received a vote

  of no interest. Id.

          The summary interview notes made in connection with Walker’s August 2018 parole

  hearing indicate that he completed his core program recommendation for substance abuse in

  September 2017. See Walker Summ. Report at 11, Ex. L to Defs. Mot. (Dkt. 292-13); see also

  Walker CSX-175, Ex. K to Defs. Mot. (Dkt. 292-12). The parole board also noted that Walker

  “has never tried to get in self help programs and quit GED because he never thought he would be

  released,” “has not really made [an] effort to get ready for parole,” and had received a misconduct

  ticket for being involved in a fight the day after his resentencing. Walker Summ. Report at 7. The

  board denied parole “to give [Walker] time to seriously prepare himself for re-entry [into] the

  community.” Id. The report also indicates that the board would reconsider Walker for parole

  early, in two to three years. Id.

          Defendants argue that Walker’s parole denial was linked to his recent misconduct ticket,

  not to programming. Defs. Mot. at 7-8. But the parole board additionally noted Walker’s failure

  to participate in programming and his lack of effort in preparing for parole, concluding that he

  required additional time to prepare himself for reentry into the community. These comments

  indicate that Walker was denied parole, at least in part, to afford him additional time to complete

  rehabilitative programming. Although the parole board did not specify that they wished to see

  Walker complete core programming in particular, core programs such as Employment

  Readiness/Resume Workshop or Thinking for Change are designed to address the parole board’s




                                                  17
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                 PageID.7119       Page 18 of 25



  stated concerns and to prepare prisoners for reentry into the community.12 Thus, programming of

  some kind played a role in Walker’s parole denial.

              c. Terrence Kelly

         Terrence Kelly was resentenced on December 18, 2017, to 35 to 60 years’ imprisonment.

  Parole Grid. Due to an error in his judgment of sentence, Kelly was considered to be eligible for

  parole in July 2017; however, he does not become eligible until September 2025. Id. Due to the

  error, Kelly had a parole hearing on May 14, 2018, during which the board denied parole and

  indicated it would reconsider him in eighteen months. Id.

         Although Kelly was considered for parole in error, the circumstances of his denial

  nevertheless illustrate the board’s considerations in rendering parole determinations. The parole

  board’s summary interview notes reference Kelly’s serious misconduct for an assault that occurred

  ten months previously, for which Kelly minimized his culpability. Kelly Summ. Report, Ex. P to

  Defs. Mot., at 7 (Dkt. 292-17). While the parole board acknowledged that Kelly participated in

  many self-help programs, it also noted that he was on the waitlist to complete violence prevention

  programming (“VPP”), a recommendation that had recently been reinstated. Id. at 7, 12.

         In Defendants’ view, Kelly’s noncompletion of VPP played no role in his parole denial.

  Defs. Mot. at 9. But the parole board’s notes reflect that Kelly’s denial was premised both on his

  misconduct for assault—the sort of behavior the VPP is designed to prevent—and on his need to

  complete VPP. Programming, therefore, played a role in Kelly’s parole decision in two respects.

  First, Kelly was denied parole on the basis of the very behavior VPP is designed to mitigate.




  12
     According to MDOC’s website, Thinking for Change “is a behavior change program that
  includes cognitive restructuring, social skills development and the development of problem
  solving skills.” See https://www.michigan.gov/corrections/0,4551,7-119--140900--,00.html (last
  visited May 19, 2020).
                                                 18
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                  PageID.7120      Page 19 of 25



  Second, the parole board expressly noted that Kelly was waiting to complete VPP, a

  recommendation that had been reinstated.

              d. Willie Servant

         Willie Servant was resentenced on May 14, 2018, to 31 to 60 years’ imprisonment, and

  was immediately parole eligible. Parole Grid. Servant had a parole hearing on July 30, 2018, and

  the board determined that it would reconsider him after twenty-four months. Id. Servant had a

  second parole hearing on July 11, 2019, and was awaiting the board’s decision at the time briefing

  of this matter was completed. Servant Notice of Intent, Ex. T to Defs. Mot. (Dkt. 292-21).

         In connection with Servant’s first parole hearing, the parole board noted that after denying

  his guilt for years, Servant now admits his role but “minimizes his responsibility and shifts blame

  for his choices onto his codefendant.” Servant Notice of Decision, Ex. S to Defs. Mot. (Dkt. 292-

  20). Thus, the board determined that Servant’s “level of insight and accountability are not

  commensurate with the gravity of his crime.” Id. Servant had no programming recommendations

  prior to his first parole hearing, but the board recommended that he participate in VPP during his

  continuance period. See Servant CSX-175, Ex. R to Defs. Mot. (Dkt. 292-19). He completed this

  program on July 25, 2019. Id.

         Defendants contend that Servant was denied parole following his first hearing, not because

  of programming, but because he failed to demonstrate the level of accountability appropriate for

  his crime. Defs. Mot. at 10. However, the parole board also recommended that Servant complete

  VPP, indicating that the board’s decision was motivated, at least in part, by an intent to afford

  Servant time to complete that core programming and a belief that the program was capable of

  addressing the deficiencies that drove the board’s decision. The Court previously noted in its July

  12 Opinion that there was no indication “that any failure by Servant to complete core programming



                                                  19
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                  PageID.7121      Page 20 of 25



  led to his denial of release.” Hill, 2019 WL 3067977, at *6. However, at the time the Court

  rendered that decision, it had not yet received the evidence that the parole board, in fact,

  recommended that Servant complete VPP.

         4. Legal Significance of the Evidence

         The evidence in the present case confirms that core programming plays a significant role

  in parole determinations. MDOC policies provide that satisfactory participation in programming

  results in the addition of points to an inmate’s parole guidelines score, thereby increasing the

  likelihood that parole will be granted. Further, deposition testimony confirmed that the parole

  board frequently denies parole to inmates who have not completed programming

  recommendations. See Stapleton Aff. ¶ 22.

         The evidence also demonstrates that although an inability to complete core programming

  recommendations does not necessarily preclude class members from obtaining favorable parole

  decisions, it has served as a basis for denying or deferring parole for some class members. Fifteen

  class members were granted parole despite not having satisfied programming recommendations.

  However, programming served, at least in part, as a basis for Walker’s, Kelly’s, and Servant’s

  unfavorable parole decisions. And as discussed in the July 12 Opinion, Plaintiffs have adduced

  evidence demonstrating that Christopher Wiley’s and Lorenzo Harrell’s parole determinations

  were deferred for six months pending their completion of VPP, although they were both ultimately

  released. Hill, 2019 WL 3067977, at *7.

         Given that a lack of core programming has resulted in denials or deferrals of parole,

  Defendants have not proved that the lack of access to programming will not serve as a barrier

  preventing at least some of the 195 class members awaiting resentencing from obtaining parole.

  Because Defendants have failed to present evidence demonstrating that noncompletion of core


                                                  20
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                    PageID.7122       Page 21 of 25



  programming never influences parole decisions, they have not established as a matter of law that

  denying class members access to programming does not deprive them of a meaningful opportunity

  to obtain release. While it is true that some class members may not need core programming to win

  parole, that is also irrelevant. All are constitutionally entitled to be equipped to win their parole,

  even if all do not need to utilize all of the equipment—much like the right of every person charged

  with a crime to effective counsel, even if certain defendants could prevail with incompetent

  counsel.

         Defendants argue that even if some class members are initially denied parole on the basis

  of programming, they are thereafter able to complete the required programming and are

  reconsidered for parole. Defs. Mot. at 13-15. Generally, class members serving term-of-years

  sentences are eligible for parole reconsideration every one to two years, but may be reconsidered

  for parole before that time. Eagen Dep. at 158, 160-161. Class members serving life sentences

  with the possibility of parole must serve a minimum of ten to twenty years before being considered

  for parole; if they are denied parole, they are reconsidered every five years. Mich. Comp. Laws

  § 791.234(7)-(8); Eagen Dep. at 27.

         To illustrate, Defendants note that Walker’s next parole hearing is scheduled for December

  2022, Walker Notice of Decision, Ex. J to Defs. Mot. (Dkt. 292-11), but the parole board indicated

  a willingness to reconsider him early, in two to three years, Walker Summ. Report at 7. Kelly, in

  fact, is not eligible for parole until 2025. See Parole Grid. Servant is awaiting a decision following

  his second parole hearing, which occurred a year after his first. Id. And Wiley and Harrell were

  both released on parole less than a year after their parole hearings took place. Id. Thus, Defendants

  maintain that class members who are denied the earliest opportunity to obtain release are not

  denied their only opportunity. Defs. Mot. at 15.



                                                   21
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                     PageID.7123       Page 22 of 25



         But no court has held that a state satisfies its Eighth Amendment obligations so long as

  some parole hearing is meaningful. The only logical rule—the only one consistent with the

  constitutional principle at stake—is that a state must ensure that all opportunities to obtain release

  are meaningful.    To hold otherwise would condone parole practices amounting to illusory

  opportunities for release or “repeated incantations of ritualistic denial.” See Bonilla, 930 N.W.2d

  772-773. It would also create uncertainty in the minds of state officials as to exactly when their

  obligation to satisfy the constitutional standard should commence—creating budgeting, staffing,

  and other planning challenges.

         A rule requiring that all opportunities for release be meaningful recognizes that delay can

  mean no opportunity at all. An opportunity for release must be “timely realized,” as “‘[t]he

  prospect of geriatric release, if one is to be afforded the opportunity for release at all, does not

  provide a meaningful opportunity to demonstrate the maturity and rehabilitation.’” Id. (quoting

  State v. Null, 836 N.W.2d 41, 71 (Iowa 2013)) (some quotation marks omitted).13 Indeed, one

  commentator has noted that for an opportunity for release to be meaningful, parole review should

  come not late in life but rather “at a point in time that provides the prisoner with the chance to live

  a meaningful life outside of prison.”       Sarah French Russell, Review for Release: Juvenile

  Offenders, State Parole Practices & the Eighth Amendment, 89 Ind. L. J. 373, 407-408 (2014).14




  13
    Null acknowledged this principle in concluding that lengthy term-of-years sentences are the
  functional equivalent of life sentences and are, therefore, subject to the protections set forth in
  Miller. 836 N.W.2d at 71.
  14
     Professor Russell reasons that “review must occur at a point in time that will give a prisoner a
  sense of hope about the future and that reflects society’s hope that the prisoner can rejoin society
  in a meaningful way.” Id. Creating this sense of hope, in turn, motivates rehabilitation efforts and
  good behavior, whereas “‘[a] young person who knows that he or she has no chance to leave prison
  before life’s end has little incentive to become a responsible individual.’” Id. (quoting Graham,
  560 U.S. at 79).
                                                    22
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                    PageID.7124       Page 23 of 25



          Because lifespan is a precarious and wasting asset, the failure to provide meaningful

  review at a first parole hearing could render future review of limited utility—or preclude

  meaningful review entirely. If a class member is denied parole based on a failure to complete core

  programming to which he was denied access, he would be deprived of his first opportunity to

  obtain release and possibly his only opportunity.

          This risk is all the more apparent for class members resentenced later in life. Indeed,

  Plaintiffs maintain that there are ten class members between the ages of fifty-five and sixty who

  have yet to be resentenced and who have unfulfilled programming requirements. Pls. Resp. at 22-

  23. These ten class members have already exceeded the average lifespan of a prisoner incarcerated

  in Michigan. See, e.g., Kelly v. Brown, 851 F.3d 686, 688 (7th Cir. 2017) (Posner, J., dissenting)

  (noting that the life expectancy for a juvenile offender serving a life sentence in a Michigan

  correctional facility is 50.5 years). Thus, it is critical that class members be afforded a meaningful

  opportunity to obtain release during their first parole hearing.

         All opportunities to obtain release provided by Defendants, therefore, must be meaningful.

  As a result, Defendants are not entitled to summary judgment on their theory that class members

  initially denied parole on the basis of unsatisfied programming recommendations may be provided

  a meaningful opportunity for release thereafter.

         Next, Defendants contend that they are unable to enroll class members awaiting

  resentencing in core programs based on presumptive ERDs, as county prosecutors are seeking life

  without parole in the vast majority of these cases. Defs. Reply at 6 (citing List of Class Members

  Not Resentenced, Ex. G to Defs. Reply (Dkt. 295-8)). Though not expressly stated, Defendants

  imply that core programming would be unnecessary for those class members who ultimately

  become ineligible for parole following resentencing.



                                                     23
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20                    PageID.7125       Page 24 of 25



          But at the present stage, 195 class members await resentencing after their statutorily

  mandated sentences of life without parole were rendered unconstitutional under Miller and

  Montgomery. Given the resentencing delays acknowledged in recent briefing, see Defs. Mot. to

  Dismiss Count VIII at 10-11 (Dkt. 320); Pls. Resp. to Mot. to Dismiss Count VIII at 2 (Dkt. 322),

  it is unlikely that these class members are to be resentenced imminently. In the meantime, it would

  be inequitable to deprive all class members awaiting resentencing access to core programming

  simply because some may become ineligible for parole—particularly in light of the Supreme

  Court’s ruling that sentences of life without parole must be reserved for only those rare juvenile

  offenders “whose crimes reflect permanent incorrigibility.” See Montgomery, 136 S. Ct. at 734.

  The Court, therefore, rejects Defendants’ argument.

         Finally, Defendants argue that, in light of the limited enrollment capacity for core

  programming, prioritizing enrollment of class members awaiting resentencing would harm other

  prisoners who may be placed lower on the waiting list. Defs. Reply at 6-7. This argument,

  however, concerns the structure of any remedy that might ultimately be ordered, and not whether

  relief is unjustified as a matter of law. That is, the question of which prisoners are entitled to the

  greatest priority for enrollment in core programming may well present competing equities, but it

  does not undermine the validity of the class members’ claim.

         Defendants, therefore, have not established that, as a matter of law, their policy of denying

  class members access to core programming does not result in a deprivation of their right to a

  meaningful opportunity to obtain release.




                                                   24
Case 2:10-cv-14568-MAG-RSW ECF No. 325 filed 06/02/20               PageID.7126     Page 25 of 25



                                      IV.     CONCLUSION

         For the reasons stated above, Defendants’ second motion for summary judgment with

  respect to Count VI is denied (Dkt. 292).

         SO ORDERED.

  Dated: June 2, 2020                                s/Mark A. Goldsmith
         Detroit, Michigan                           MARK A. GOLDSMITH
                                                     United States District Judge




                                                25
